DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 and 135-144 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Independent claims 1 and 135 recite “an accessory attachable to the refrigeration circuit” and “an accessory controller electrically connected with [a] sensor.” The scope of the limitation “accessory controller” is unclear, as there are disclosed accessories which are not controlled by any recited controllers. The only controllers disclosed are the recovery pump controller 40 and the vacuum pump controller 73, the latter of which is interpreted to provide support for the claimed accessory controller, as a recovery pump controller is also recited in claims 1 and 135. There is no indication in the disclosure, however, that the vacuum pump controller 73 controls any of the other recited accessories, i.e., the smart valve 80 (which does appear to have some sort of controller, though not recited as such), the scale 95, or the gauge pod 100.  The claimed 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 16-19 and 135 are rejected under 35 U.S.C. 103 as being unpatentable over Wagaman et al., US 2013/0319025, in view of Watanabe, US 9,018,879.

	In regard to claim 1,
Wagaman discloses a system (refrigerant recovery unit 100 and vehicle diagnostic systems) attachable to a refrigeration circuit 200, the system comprising: a recovery pump (compressor 256) attachable to the refrigeration circuit to remove refrigerant therefrom, the recovery pump 256 including a recovery pump controller 216 for controlling the operation of the pump 256, the recovery pump controller having a first communication interface (communications interface 420); and an accessory (vehicle diagnostic tool 500) attachable to the refrigeration circuit 200 concurrently with the recovery pump 256, the accessory 500 including a sensor (see para. [0067], connected to the vehicle by DLC) for detecting a characteristic value of the refrigeration circuit (see para. [0039]: “Data could include A/C and HVAC system sensor readings, A/C and HVAC related diagnostic trouble codes, system pressures…”) and an accessory controller (processor 602) electrically connected with the sensor (via DLC) to receive 
Wagaman does not disclose the recovery pump including an electric motor for driving the pump, and a battery pack for providing power to the electric motor.
However, Watanabe teaches an electric compressor driven by a motor 41 that is supplied energy from a battery 2. The electric motor and battery allow for the compressor of Watanabe to be portable, such that it would have been obvious to a person having ordinary skill in the art to have replaced the nominal drive of Wagaman with the battery-powered electric motor drive of Watanabe.

In regard to claim 16,
The battery pack 2 of Watanabe is a Lithium-ion battery pack. 

In regard to claim 17,
Wagaman further discloses an electronic display 110 for communicating to the user at least one of a performance parameter of the recovery pump or a characteristic value associated with the refrigeration system (see fig. 3).

In regard to claim 18, 
In combination, the performance parameter includes a load value of the electric motor 41.
In regard to claim 19, 
The first communication interface of the recovery pump controller 216 is a first wireless interface and the second communication interface of the accessory controller 602 is a second wireless interface. See para. [0025] teaching either wired or wireless connections.

In regard to claim 135,
Wagaman discloses a system (refrigerant recovery unit 100 and vehicle diagnostic systems) attachable to a refrigeration circuit 200, the system comprising: a recovery pump (compressor 256) attachable to the refrigeration circuit to remove refrigerant therefrom, the recovery pump 256 including a recovery pump controller 216 for controlling the operation of the pump 256, the recovery pump controller having a first communication interface (communications interface 420); and an accessory (vehicle diagnostic tool 500) attachable to the refrigeration circuit 200 concurrently with the recovery pump 256, the accessory 500 including a sensor (see para. [0067], connected to the vehicle by DLC) for detecting a characteristic value of the refrigeration circuit (see para. [0039]: “Data could include A/C and HVAC system sensor readings, A/C and HVAC related diagnostic trouble codes, system pressures…”) and an accessory controller (processor 602) electrically connected with the sensor (via DLC) to receive a signal therefrom corresponding with the characteristic value of the refrigeration circuit (e.g., system pressure), the accessory controller having a second communication interface (wireless communication 638) to communicate the signal to the recovery pump controller via the first and second communication interfaces, wherein the recovery pump controller is operable to control the operation of the electric motor based upon the signal received from the accessory. 

However, Watanabe teaches an electric compressor driven by a motor 41 that is supplied energy from a battery 2. The electric motor and battery allow for the compressor of Watanabe to be portable, such that it would have been obvious to a person having ordinary skill in the art to have replaced the nominal drive of Wagaman with the battery-powered electric motor drive of Watanabe. Note that, in combination, the control of the pump would be achieved by controlling its drive motor.
 
Allowable Subject Matter
Claims 2-15 and 136-144 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Hamo whose telephone number is (571)272-3492.  The examiner can normally be reached on M-F 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK HAMO/            Primary Examiner, Art Unit 3746